871 A.2d 185 (2005)
COMMONWEALTH of Pennsylvania, Respondent
v.
Joseph Henry Paul DAVIDSON, Petitioner.
Supreme Court of Pennsylvania.
March 15, 2005.

ORDER
PER CURIAM.
AND NOW, this 15th day of March 2005, the Petition for Allowance of Appeal is GRANTED, limited to the following questions:
Whether 18 Pa.C.S. § 6312(d) is unconstitutionally vague and overbroad?
Did the General Assembly intend that a person charged under 18 Pa.C.S. § 6312(d) be subjected to individual counts for each piece of child pornography possessed?
If the General Assembly so intended, is it constitutional to impose separate punishments for each conviction?